Citation Nr: 1613038	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  12-05 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right knee degenerative arthritis.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to increases in the ratings for chronic lumbar strain with degenerative disk disease (DDD) (currently rated 40 percent prior to July 2, 2010, and 20 percent from that date).

4.  Entitlement to a rating in excess of 20 percent for right S1 radiculopathy. 

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Karl Kazmierczak, Attorney at Law
ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1975 to September 1978.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Denver, Colorado Department of Veterans Affairs (VA) Regional Office in July 2010 (which granted service connection for right S1 radiculopathy, rated 20 percent, effective February 25, 2008; continued the 10 percent rating for right knee degenerative arthritis; decreased the rating for lumbar strain with DDD from 40 percent to 20 percent, effective July 2, 2010; and denied entitlement to a TDIU) and in August 2015 (which granted service connection for right knee instability, rated 10 percent, effective June 16, 2015).  In his February 2012 VA Form 9, the Veteran requested a videoconference hearing; his attorney withdrew that request in December 2015 correspondence.

The Board notes that the Veteran has neither initiated nor perfected his appeal with respect to the ratings assigned for lumbar strain with DDD, right S1 radiculopathy, and right knee degenerative arthritis as his March 2011 notice of disagreement, and February 2012 VA Form 9, were limited to the matter of entitlement to a TDIU.  Nonetheless, a September 2015 supplemental statement of the case (SSOC) readjudicated and continued the ratings assigned for these disabilities.  Further, the Veteran's attorney briefly addressed these claims in December 2015 written argument.  As VA has taken action to indicate that such filings for these claims have been waived, and as his attorney has noted that these issues are currently on appeal, the Board will accept jurisdiction in these matters.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).

The Board further notes that the July 2010 rating decision decreased the rating for lumbar strain with DDD from 40 percent to 20 percent, effective July 2, 2010.  The Veteran did not file a notice of disagreement regarding this reduction.  While the Board has accepted jurisdiction regarding the increased rating claim for lumbar strain with DDD, it does so based on the August 2015 SSOC, which expanded the Veteran's TDIU claim to include increased rating claims for lumbar strain with DDD, right S1 radiculopathy, and right knee arthritis.  Further, the Veteran's own attorney notes the reduction in December 2015 written argument and did not argue that this issue is on appeal.  Accordingly, the issue of the propriety of a reduction for lumbar strain with DDD from 40 percent to 20 percent is not before the Board.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The issues of increases in the ratings for chronic lumbar strain with DDD (currently rated 40 percent prior to July 2, 2010, and 20 percent from that date), right S1 radiculopathy, and entitlement to a TDIU are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDINGS OF FACT

1.  The Veteran's right knee arthritis is manifested by pain and painful motion, with flexion measuring no less than 45 degrees and with extension measuring no greater than five degrees, with no evidence of ankylosis, dislocated, or removal of, semilunar cartilage, impairment of tibia and fibula, or genu recurvatum

2.  The Veteran has slight recurrent subluxation or instability, but no higher severity, in the right knee.  


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent for right knee degenerative arthritis is not warranted.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, and 4.71a, Diagnostic Code (Code) 5010 (2015).

2.  A rating in excess of 10 percent for instability due to service-connected right knee arthritis is not warranted.  38 U.S.C.A. §§ 1155 (West 2015); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, and 4.71a, Diagnostic Code (Code) 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With increased rating claims, like the claim for a higher rating for right knee arthritis, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  An April 2010 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  The Veteran has had ample opportunity to respond/supplement the record; he has not alleged that notice was less than adequate

The claim for a higher initial rating, like the claim for right knee instability, arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, like a higher initial rating, the claim has been substantiated and there is no need to provide additional VCAA notice or address prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

The Veteran's pertinent postservice treatment records have been secured.  He was afforded VA examinations in May 2010, March 2012, and June 2015.  The Board finds the examination reports adequate for rating purposes as they note all findings needed to adjudicate the claim.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis 

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the claim.

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

In a claim for increase, the present level of disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the evidence contains factual findings that demonstrate distinct time periods when the service connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, staged ratings are to be considered.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In a claim for an increased rating in a previously service-connected disability, VA regulations allow for the assignment of an increased rating up to one year prior to receipt of a formal claim for increase when it is factually ascertainable that an increase in disability had occurred.  38 C.F.R. §§ 3.157, 3.400(o)(2).

The Veteran contends that his right knee disability is more disabling than the rating currently assigned.  The Veteran's service-connected right knee disability has been rated as 10 percent disabling under Code 5010.  

Code 5010 addresses traumatic arthritis and directs that the evaluation of arthritis be conducted under Code 5003, which provides that degenerative arthritis that is established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint(s) involved. 38 C.F.R. § 4.71a, Code 5003.

When there is no limitation of motion of the specific joint(s) that involve degenerative arthritis, Code 5003 provides a 20 percent rating for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, and a 10 percent rating for degenerative arthritis with x-ray evidence of involvement of two or more major joints or two or more minor joint groups. Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings will not be combined with ratings based on limitation of motion. 

When there is some limitation of motion of the specific joint(s) involved that is noncompensable under the appropriate diagnostic codes, Code 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

When there is limitation of motion of the specific joint(s) that is compensable (10 percent or higher) under the appropriate diagnostic codes, the compensable limitation of motion should be rated under the appropriate diagnostic codes for the specific joint(s) involved.  38 C.F.R. § 4.71a.  The codes that focus on limitation of motion of the knee are Codes 5260 and 5261. 

Under Code 5260, flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.

Under Code 5261, extension limited to five degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.

Under Code 5257, knee impairment with recurrent subluxation or lateral instability is rated as 10 percent disabling when slight, 20 percent disabling when moderate, and 30 percent disabling when severe. 38 C.F.R. § 4.71a, Code 5257.

 [The Veteran has not had ankylosis of the knee, dislocated or removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum diagnosed at any time during the evaluation period.  Therefore, the criteria for rating such disabilities under Codes 5256, 5258, 5259, 5262, and 5263 will not be discussed.]

In VAOPGCPREC 9-2004 (Sept. 17, 2004), it was held that a claimant who had both limitation of flexion and limitation of extension of the same leg must be rated separately under Codes 5260 and 5261 to be adequately compensated for functional loss associated with injury to the leg.  Separate ratings may also be assigned for a knee disability under Codes 5257 and 5003 where there is x-ray evidence of arthritis in addition to recurrent subluxation or lateral instability.  See generally VAOPGCPREC 23- 97 and VAOPGCREC 9-98.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to factors such as disability causing less movement than normal, more movement than normal, weakened movement, excess fatigability, and incoordination.  The Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pain, in and of itself, that does not result in additional functional loss does not warrant a higher rating; the Court held that pain alone does not constitute functional loss, but is just one factor to be considered when evaluating functional impairment. Id. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.   38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Board finds that the right knee rating for degenerative arthritis appears to have arisen originally from a February 2008 claim filed by the Veteran.  A July 2010 rating decision and a September 2015 SSOC continued the 10 percent rating assigned for right knee degenerative arthritis.  An August 2015 rating decision granted a separate 10 percent rating for right knee instability.  There is no lay or medical evidence regarding the severity of the Veteran's right knee symptoms within the year prior to his February 2008 claim for an increased rating.

On June 2010 VA joints examination, the Veteran reported frequent right knee pain with prolonged weightbearing associated with occasional swelling and stiffness.  He denied flare-ups, and used a rolling walker with a seat.  He was able to dress and bathe himself, but could do little housework or shopping on his own.

On physical examination, no deformity, swelling, tenderness, or instability was noted.  The medial and lateral collateral ligaments were intact to stress testing, and the anterior drawer sign was negative.  Range of motion testing revealed extension to 0 degrees and flexion to 100 degrees, limited by stiffness but without pain.  There was no additional limitation of range of motion with repetitive motion.  Right knee degenerative arthritis was diagnosed.

On March 2012 VA knee and lower leg examination, the Veteran reported that he was unable to kneel or squat and that he could not sit in a low chair. He used a walker for right knee pain.  Range of motion testing revealed flexion to 80 degrees, with pain at 40 degrees, and extension to 5 degrees, with pain.  He was unable to perform repetitive use testing because of right knee pain and cramping. Functional loss included less movement than normal, pain on movement, and interference with sitting, standing, and weight-bearing.  Tenderness and pain on palpation was also noted.  Joint stability tests were normal, and there was no evidence of patellar subluxation/dislocation.  No shin splints, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment was noted.  There were no meniscal conditions noted.  The examiner noted that the Veteran expressed difficulty with standing more than a few minutes and walking more than five minutes due to right knee pain and stiffness; he opined that he could do a sedentary job if only considering the knee.

On June 2015 VA knee and lower leg examination, the Veteran reported that his right knee feels like it is going to "pop out" and that it will not always hold his weight; while he generally grabs onto something to avoid falling, he has fallen a few times.  He uses a cane and a walker due to his knee and back disabilities.  He denied flare-ups but reported difficulties going up or down stairs. Sometimes, he has to manually manipulate his kneecap to get it to move.  

Range of motion testing revealed flexion to 115 degrees and extension to 0 degrees, with pain. There was tenderness to palpation of the anterior medial and lateral knee but no evidence of crepitus.  He was able to perform repetitive use testing with at least three repetitions with no additional loss of function or range of motion.  The examination supported the Veteran's statement describing functional loss with repetitive use over time even though he was not being examined immediately after repetitive use over time; flexion was limited to 110 degrees and extension to 0 degrees.  

Functional loss included pain and less movement than normal.  His muscle strength revealed active movement against some resistance on flexion and extension, but the reduction of muscle strength was determined to be due to radiculopathy from the lumbar area and not due to his right knee disability.  There was no history of recurrent subluxation or effusion.  A slight lateral instability was noted.  There was no evidence of recurrent patellar dislocation, shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment, and no meniscus condition was noted.  The examiner determined that the Veteran's right knee disability limits his ability to perform repetitive bending motions at the knee and his ability to kneel, squat, stoop, crawl, or climb.  He may also be restricted in the amount of time he can stand, walk, or run before needing a break.

Turning to application of the applicable rating criteria, the Board finds that the preponderance of the evidence weighs against the award of ratings in excess of 10 percent for right knee degenerative arthritis and for right knee instability.

Specifically, as there is no evidence of ankylosis of the knee, dislocated or removal of semilunar cartilage, impairment of tibia and fibula, or genu recurvatum, Codes 5256, 5258, 5259, 5262, and 5263, respectively, do not apply.  

In considering the criteria under Code 5257, the assigned 10 percent evaluation contemplates slight subluxation or lateral instability.  To warrant a higher evaluation, the Veteran must have moderate or severe recurrent subluxation or lateral instability.  The Board notes that no subluxation or instability was noted on either the May 2010 or March 2012 VA examinations.  The Board notes that the Veteran reported falling a couple of times because of his right knee on June 2015 VA examination.  However, the examiner determined that the Veteran only had slight instability.  The Board finds that the preponderance of the probative evidence weighs against a finding that the Veteran has moderate or severe right knee instability.  As such, he has not met the criteria for a higher rating of 20 percent for moderate recurrent subluxation or lateral instability under Code 5257.

The Board has also considered whether the Veteran may be entitled to separate evaluations under Codes 5260 or 5261 for limitation of flexion or extension.  The preponderance of the evidence is against a 20 percent rating evaluation for either flexion or extension as there has been no evidence that the right knee is limited to 30 degrees flexion or 10 degrees extension.  On June 2010 VA examination, flexion was to 100 degrees with full extension; on March 2012 VA examination, flexion was to 80 degrees, with pain at 40 degrees, and extension was to 5 degrees; on June 2015 VA examination, flexion was to 115 degrees with full extension.  

Even with consideration of sections 4.40 and 4.45 and DeLuca with respect to the ranges of motion on the March 2012 VA examination, the record presents no basis for the assignment of a rating in excess of 10 percent based on functional loss.  The Board is aware of the Veteran's reports of pain and tenderness and occasional swelling and stiffness with prolonged weightbearing.  Also, the 2015 noted there may be some restriction on the amount of time he could stand, walk, and run before needing a break.  However, while the 2010 examiner noted that the Veteran was unable to perform repetitive use testing due to pain and stiffness, VA examiners in 2009 and 2015 were able to perform the testing and specifically noted no additional loss of function or range of motion after such testing.  Further, the 2015 examiner attributed the Veteran's reduction in muscle strength to service-connected radiculopathy and not right knee disability.  

Based on the above findings, the Board finds that ratings in excess of 10 percent for right knee degenerative arthritis and for recurrent subluxation or instability are not warranted.

The record does not suggest that the rating criteria are inadequate for the ratings assigned for the Veteran's right knee arthritis or instability so as to warrant referral for consideration of an extraschedular rating.  The effects of his disabilities have been fully considered and are contemplated by the schedular criteria.  Thus, those criteria are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  Thun v. Peake, 22 Vet. App. 111(2008).

Finally, the evidence does not show nor does the Veteran contend that he is unable to work due to solely to his right knee disability.  Notably, in his April 2009 claim for TDIU, he reported that his "back" and "arthritis" prevented him from working, not his knee alone [and the issue of entitlement to TDIU based on multiple disabilities is remanded below].  Further, the 2015 VA examiner noted that the Veteran was able to do sedentary work.  Thus, while the Board acknowledges the Veteran's complaints that his right knee disability will impact his employment, the Board finds that the matter of entitlement to a TDIU rating due solely to right knee disability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009). 


ORDER

A rating in excess of 10 percent for right knee degenerative arthritis is denied.

A rating in excess of 10 percent for right knee instability is denied.


REMAND

A preliminary review of the record found that further development is necessary before the remaining claims on appeal can be decided.

On March 2012 VA back examination, the Veteran reported that he has been receiving back injections from the Grand Valley Surgical Center every three to five months.  Records from this facility are not associated with the record, and do not appear to have been sought.  As records of such treatment may contain pertinent information, they should be secured.  Additionally, records of any VA treatment he may have received for a back disability are constructively of record and must be secured.

Because adjudication of the Veteran's increased rating claim for lumbar strain with DDD will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of all evaluations and/or treatment he has received for his back disability (records of which are not already associated with the file), and to provide any releases necessary for VA to secure private records of such treatment or evaluation, to specifically include treatment records from Grand Valley Surgical Center.  The AOJ should secure for the record complete clinical records of all such evaluations and treatment from all providers identified.

2.  After completion of the above and any additional development which the AOJ may deem necessary, review the record and readjudicate the Veteran's claims for higher ratings for lumbar strain with DDD and right S1 radiculopathy as well as TDIU. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond. The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


